Name: 63/106/EEC: Council Decision on the conclusion of the Agreement establishing an Association between the European Economic Community and Greece
 Type: Decision
 Subject Matter: nan
 Date Published: 1963-02-18

 Avis juridique important|31963D010663/106/EEC: Council Decision on the conclusion of the Agreement establishing an Association between the European Economic Community and Greece /* Unofficial translation */ Official Journal 026 , 18/02/1963 P. 0293 - 0293 Danish special edition: Series II Volume I(1a) P. 0003 English special edition: Series II Volume I(1) P. 0003 ++++COUNCIL DECISION OF 25 SEPTEMBER 1961 ON THE CONCLUSION OF THE AGREEMENT ESTABLISHING AN ASSOCIATION BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND GREECE ( 63/106/EEC ) THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 238 THEREOF ; HAVING REGARD TO THE AGREEMENT ESTABLISHING AN ASSOCIATION BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND GREECE , SIGNED AT ATHENS ON 9 JULY 1961 ; HAVING CONSULTED THE EUROPEAN PARLIAMENT ON 19 SEPTEMBER 1961 , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE AGREEMENT ESTABLISHING AN ASSOCIATION BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND GREECE , ITS ANNEXES AND PROTOCOLS AND THE DECLARATIONS ANNEXED TO THE FINAL ACT , SIGNED AT ATHENS ON THE NINTH OF JULY ONE THOUSAND NINE HUNDRED AND SIXTY-ONE , ARE CONCLUDED , APPROVED AND CONFIRMED ON BEHALF OF THE COMMUNITY . ARTICLE 2 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO ISSUE THE NOTIFICATION REFERRED TO IN THE SECOND PARAGRAPH OF ARTICLE 75 OF THE AGREEMENT OF ASSOCIATION . DONE AT BRUSSELS , 25 SEPTEMBER 1961 . FOR THE COUNCIL THE PRESIDENT MUELLER-ARMACK